The opinion of the court was delivered by
McEnery, J.
The defendant company constructed its road through plaintiff’s property under the impression that it was public land.
This suit is for damages for the entry upon the land, appropriating a portion of it, destroying timber and fencing thereon, and for the cost of additional fencing rendered necessary by cutting up the property of plaintiff. There are questions of fact only involved.
The evidence in the record does not justify a judgment for the de - preciation in the value of the property, or its damage for the obstruction of drainage by the construction of the road bed.
But the plaintiff is entitled to a j udgment for the value of the land appropriated as damages, as it has been rendered useless for agricultural purposes, and for the value of the timber destroyed, and the cost of the required amount of fencing made necessary by entering plaintiff’s property.
*117The land, about eleven acres, is worth about $10 per acre. The two hundred cords of willow wood is worth about fifty cents a cord standing, and the additional fencing about $200. The judgment appealed from was for $400 in favor of the plaintiff.
It was justified by the evidence. We find no error in it.
Judgment affirmed.